          Case 1:20-cv-04663-VEC Document 15 Filed 11/05/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EVA’S PHOTOGRAPHY, INC.,

                              Plaintiff,

       against
                                                        CIVIL ACTION NO.: 20 Civ. 4663 (VEC) (SLC)

                                                          ORDER TO COMPLY WITH THE COURT’S
RACHEL KATZ, LLC,
                                                                SETTLEMENT PRACTICES
                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       The Court rescheduled the Settlement Conference in this matter from Thursday,

September 17, 2020 to Monday, November 9, 2020 at 2:00 pm, with settlement submissions due

yesterday, Wednesday, November 4, 2020. (ECF Nos. 8, 14). The Court’s Settlement Conference

Scheduling Order and Standing Order Applicable to Settlement Conferences (“Court’s Settlement

Practices”) are clear that:

       Plaintiff is directed to make a settlement demand to the defendant (or reaffirm
       any prior demand) no later than fourteen (14) days before the settlement
       conference. Defendant shall inform Plaintiff of its response to the demand no
       later than seven (7) days before the conference. If either party fails to comply
       with this requirement, the other side must promptly remind that party of its
       obligation to comply.

(ECF No. 8 at 1–2) (emphasis added). The Court’s Settlement Practices also require that no later

than four business days before the conference, each party shall submit to the Court and opposing

counsel a pre-conference letter bearing on settlement that includes the history of settlement

negotiations, including prior offers and demands. (Id. at 4).

       Plaintiff’s counsel sent an email to the Court, stating in pertinent part, “You can use the

same mediation statement and attendance form from September for the mediation next week.”

(Email of Richard Liebowitz, Nov. 4, 2020). The Court expects parties to be more respectful in
             Case 1:20-cv-04663-VEC Document 15 Filed 11/05/20 Page 2 of 3

addressing the Court, especially where counsel appears not to have complied with the Court’s

order to make, or reaffirm, a settlement demand within fourteen days of the settlement

conference, that is, by Monday, October 26, 2020. Under the Court’s Settlement Practices, the

Court should have been promptly advised that Plaintiff’s counsel did not make or reaffirm a

settlement demand within fourteen days of the Settlement Conference. (ECF No. 8 at 1).

           The Court’s Settlement Practices serve a purpose, to prepare the Court and the parties

for a productive settlement conference. Given the failure to inform the Court of the status of

recent settlement discussions, 1 if any, the Court is unable to determine whether proceeding with

the Settlement Conference as scheduled will be a productive use of the Court’s and the parties’

time. Accordingly, by 5:00 pm on Friday, November 6, 2020, Plaintiff’s counsel is ORDERED to

contact defense counsel and provide (or reaffirm) a settlement demand. By 5:00 pm on Sunday,

November 8, 2020, the parties are ORDERED to jointly email the Court to advise whether they

anticipate that the Settlement Conference is likely to be productive and should proceed.

           In light of the parties’ earlier request that the settlement conference proceed by

telephone (see ECF No. 12), the Settlement Conference, if it is held, will be held remotely by

telephone. At the scheduled date and time, the parties shall call the Court’s conference line at

866-390-1828, access code 3809799. All counsel who intend to speak during the call must use a

landline or phone with equivalent quality.




1
    The September settlement submissions do not address the status of negotiations after September 11, 2020.
                                                        2
           Case 1:20-cv-04663-VEC Document 15 Filed 11/05/20 Page 3 of 3

         The Clerk of Court is respectfully directed to calendar this conference as a Settlement

Conference even though it will take place by phone.

Dated:          New York, New York
                November 5, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                3
